DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 36-39 are rejected under 35 U.S.C. §103 as being unpatentable over Andry et al. U.S. Patent Application Publication 2015/0221613 (the ‘613 reference) in view of Yamazaki et al. U.S. Patent Application Publication 20130187161.
	Referring to claim 36, the ‘613 reference discloses in Figs. 1-3 a substrate (wafer 112, paragraph(s) [0023]) comprising silicon (paragraph(s) [0034]), but does not discloses that the silicon comprises single crystal silicon.
	Specifically, referring to claim 36, the reference discloses a 3D semiconductor wafer, the wafer comprising: 
at least a first level (112) comprising logic circuits (paragraph(s) [0024]); 
at least a second level (114) comprising an array of memory cells (paragraph(s) [0024]), 
wherein said second level (114) overlays said first level (112), 

wherein said substrate comprises microchannels (110/307) designed for fluid cooling (paragraph(s) [0049]).
However, as noted above, the reference does not discloses that the silicon comprises single crystal silicon.
Yamazaki, in disclosing a semiconductor substrate (300, Fig. 5A) comprising silicon and device 360, teaches that the silicon comprises single crystal silicon to improve the device speed (paragraph(s) [0340]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s silicon comprising single crystal silicon.  One would have been motivated to make such a modification in view of the teachings in Yamazaki to improve speed of the logic circuits in the substrate.
Thus, such a modification would have resulted in a 3D semiconductor wafer, the wafer comprising: 
at least a first level (112) comprising logic circuits (paragraph(s) [0024]); 
at least a second level (114) comprising an array of memory cells (paragraph(s) [0024]), 
wherein said second level (114) overlays said first level (112), 
wherein said first level (112) comprises a substrate comprising single crystal silicon (as taught by Yamazaki), and 
wherein said substrate comprises microchannels (110/307) designed for fluid cooling (paragraph(s) [0049]). 
	Referring to claim 37, for the 3D semiconductor wafer detailed above for claim 36, the ‘613 reference further discloses a third level (generally indicated at 101, 101a, or 101b) comprising special connectivity structures (through silicon vias (TSV) 104, paragraph(s) [0023]), wherein said special connectivity structures (TSV 104) provide connection between logic cells (paragraph(s) [0023]), and wherein said logic circuits (paragraph(s) [0024]) comprise said logic cells.  Although the reference does not specifically disclose dimensions as claimed, the claimed dimensions ([logic cells which are] greater than 40 mm apart) will not support the patentability 
Referring to claim 38, for the 3D semiconductor wafer detailed above for claim 36, the ‘613 reference further discloses a first set of vias (TSV 104 and/or 115, paragraph(s) [0023]) interconnecting from said logic circuits (of first level 112) to said array of memory cells (of second level 114).  In a manner similar to that detailed above for claim 37, the claimed dimensions ([said first set of vias has] a circumscribed diameter of less than 1 micrometer) will not support the patentability of subject matter encompassed by the prior art (TSV vias of sub-micrometer dimensions are known in the related art).
Referring to claim 39, for the 3D semiconductor wafer detailed above for claim 36, in a manner similar to that detailed above for claim 37, the claimed dimensions ([said substrate horizontal direction area is] larger than 3,000 mm sq.) will not support the patentability of subject matter encompassed by the prior art (before the effective filing date of the claimed invention, semiconductor wafer (112 (paragraph(s) [0034]) which comprises said substrate) area  was known to be larger than 3,000 mm; see, for example, Maleville et al. U.S. Patent Application Publication 20060172508, paragraph(s) [0005]).  As for the limitation “said device has been shipped out of a fab”, the limitation “has been shipped out of a fab” has not been given patentable weight because it does not contribute a structural limitation to the device. 

3.	Claim 41 is rejected under 35 U.S.C. §103 as being unpatentable over Andry et al. U.S. Patent Application Publication 2015/0221613 (the ‘613 reference) in view of Yamazaki et al. U.S. Patent Application Publication 20130187161 as applied above and in view of Uhland et al. U.S. Patent Application Publication 20070254411 or Colgan et al. U.S. Patent Application Publication 20110188209.
Referring to claim 41, the ‘613 reference in view of Yamazaki (‘613/ Yamazaki) discloses a 3D semiconductor wafer detailed above for claim 36, and further discloses a third level (116 but does not disclose that said special circuits comprise RF circuits or photo diode circuits.
Uhland, in disclosing a 3D semiconductor wafer comprising a third level (1108 or 1110, Fig. 12, paragraph(s) [0059]), teaches that the third level comprises a special circuits comprising RF circuits (radio frequency circuits) or photo diode circuits (paragraph(s) [0081]) for the implied purpose of allowing the 3D semiconductor wafer to communicate with other devices; or Colgan, in disclosing a 3D semiconductor wafer comprising a third level (202 or 7100, paragraph(s) [0054]), teaches that the third level comprises a special circuits comprising RF circuits or photo diode circuits (optical transmitter and receiver elements, paragraph(s) [0053]) for the implied purpose of allowing the 3D semiconductor wafer to communicate with other devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the ‘613/ Yamazaki’s special circuits to comprise RF circuits or photo diode circuits.  One would have been motivated to make such a modification in view of the teachings in Uhland or Colgan to allow the 3D semiconductor wafer to communicate with other devices.

4.	Claims 22, 24, 25, 29, 31 and 32  are rejected under 35 U.S.C. §103 as being unpatentable over Andry et al. U.S. Patent Application Publication 2015/0221613 (the ‘613 reference) in view of Uhland et al. U.S. Patent Application Publication 20070254411 or Colgan et al. U.S. Patent Application Publication 20110188209.
	Referring to claims 22 and 29, the ‘613 reference discloses in Figs. 2 and 3 a third level comprising special circuits and a fourth level comprising special connectivity structures, but does not discloses that (claims 22 and 29) said special connectivity structures comprise waveguides, that (claim 22) said third level comprises Radio Frequency (“RF”) circuits to drive said special connectivity structures, and that (claim 29) said third level comprises optical photodiode circuits to drive said special connectivity structures.
	Specifically, referring to claim 22, the reference discloses a 3D device, the device comprising: 

at least a second level (114) comprising an array of memory cells (paragraph(s) [0024]); 
at least a third level (116) comprising special circuits; and 
at least a fourth level (118) comprising special connectivity structures, 
wherein said second level (114) overlays said first level (112), 
wherein said third level (116) overlays said second level (114), and 
wherein said fourth level (118) overlays said third level (116); and
in reference to claim 29, the ‘613 reference discloses a 3D device, the device comprising: 
at least a first level (112) comprising logic circuits (paragraph(s) [0024]); 
at least a second level (114) comprising an array of memory cells (paragraph(s) [0024]); 
at least a third level (116) comprising special circuits; and 
at least a fourth level (118) comprising special connectivity structures, 
wherein said second level (114) overlays said first level (112), 
wherein said third level (116) overlays said second level (114), and 
wherein said fourth level (118) overlays said third level (116).
However, as noted above, the reference does not discloses that (claims 22 and 29) said special connectivity structures comprise waveguides, that (claim 22) said third level comprises Radio Frequency (“RF”) circuits to drive said special connectivity structures, and that (claim 29) said third level comprises optical photodiode circuits to drive said special connectivity structures.
 	Uhland, in disclosing a 3D device comprising a third level (1108) comprising special circuits and a fourth level (1110, Fig. 12, paragraph(s) [0059]) comprising special connectivity structures, teaches that said special connectivity structures of the fourth level comprise waveguides 1162 (paragraph(s) [0062]), that said third level (1108 which comprises 1116-1119) comprises Radio Frequency (“RF”) circuits (paragraph(s) [0081], wireless communication, paragraph(s) [0091]) to drive said special connectivity structures (waveguides 1116) (paragraph(s) [0091]), and that said third level (comprising 1116-1119) comprises optical photodiode circuits (paragraph(s) [0081]) to drive said special connectivity structures 
Colgan, in disclosing a 3D device comprising a third level (a portion of 202, Fig. 8, paragraph(s) [0054]) comprising special circuits and a fourth level (another portion of 202) comprising special connectivity structures, teaches that said special connectivity structures of the fourth level comprise waveguides (paragraph(s) [0053]), that said third level comprises Radio Frequency (“RF”) circuits (optical transmitter, paragraph(s) [0053]) to drive said special connectivity structures (waveguides), and that said third level comprises optical photodiode circuits (paragraph(s) [0053]) to drive said special connectivity structures (waveguides) for the implied purpose of allowing the 3D device to communicate with other devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the ‘613 reference’s special connectivity structures of the fourth level to comprise waveguides, third level to comprise RF circuits to drive said special connectivity structures, and third level to comprise optical photodiode circuits to drive said special connectivity structures.  One would have been motivated to make such a modification in view of the teachings in Uhland or Colgan for the implied purpose of allowing the 3D device to communicate with other devices.
Thus, such a modification would have resulted in a 3D device comprising:
in reference to claim 22, 
at least a first level (112) comprising logic circuits (paragraph(s) [0024]); 
at least a second level (114) comprising an array of memory cells (paragraph(s) [0024]); 
at least a third level (116) comprising special circuits; and 
at least a fourth level (118) comprising special connectivity structures, 
wherein said special connectivity structures would have comprised waveguides (as taught by Uhland or Colgan), meting the claim limitation “one of the following: a. waveguides, or b. differential signaling, or c. radio frequency transmission lines, or d. Surface Waves Interconnect (SWI) lines”, and 
wherein said third level would have comprised Radio Frequency (“RF”) circuits to drive said special connectivity structures (as taught by Uhland or Colgan),

wherein said third level (116) overlays said second level (114), and 
wherein said fourth level (118) overlays said third level (116); and
in reference to claim 29,
at least a first level (112) comprising logic circuits (paragraph(s) [0024]); 
at least a second level (114) comprising an array of memory cells (paragraph(s) [0024]); 
at least a third level (116) comprising special circuits; and 
at least a fourth level (118) comprising special connectivity structures, 
wherein said special connectivity structures would have comprised waveguides (as taught by Uhland or Colgan), 
wherein said third level would have comprised optical photodiode circuits to drive said special connectivity structures (as taught by Uhland or Colgan),
wherein said second level (114) overlays said first level (112), 
wherein said third level (116) overlays said second level (114), and 
wherein said fourth level (118) overlays said third level (116).
 
Referring to claims 24 and 31, for the 3D device detailed above for claims 22 and 29, the ‘613 reference further discloses:
a first set of vias (TSV 104 of the first level 112 and/or TSV 115, paragraph(s) [0023]) interconnecting from said logic circuits (of the first level 112) to said array of memory cells (of the second level 114), and 
a second set of vias (TSV 104 of the first level 112, TSV 115, TSV 104 of the second level 114, and/or TSV 117, paragraph(s) [0023]) interconnecting from said logic circuits (of the first level 112) to said special circuits (of the third level 116).
Although the reference does not specifically disclose dimensions as claimed, the claimed dimensions ([said second set of vias has] a circumscribed diameter of less than 1 micrometer) will not support the patentability of subject matter encompassed by the prior art (TSV vias of sub-micrometer dimensions are known in the related art) unless there is evidence indicating such dimensions are critical. “[W]here the general conditions of a claim are disclosed in the 
Referring to claims 25 and 32, for the 3D device detailed above for claims 22 and 29, the ‘613 reference further discloses:
that said special connectivity structures (of the fourth level 118) provide connection between logic cells (via TSV 119, TSV 104 of the third level 116, TSV 117, TSV 104 of the second level 114, TSV 115, TSV 104 of the first level 112, and TSV 113, paragraph(s) [0023], [0045]), and 
wherein said logic circuits (of the first level 112) comprise said logic cells.
In a manner similar to that detailed above for claims 24 and 31, the claimed dimensions ([logic cells which are] greater than 40 mm apart) will not support the patentability of subject matter encompassed by the prior art (logic cells comprising multiple transistors and required conductors of mm dimensions are known in the related art).

5.	Claims 23, 26, 27, 30, 33 and 34 are rejected under 35 U.S.C. §103 as being unpatentable over Andry et al. U.S. Patent Application Publication 2015/0221613 (the ‘613 reference) in view of Uhland et al. U.S. Patent Application Publication 20070254411 or Colgan et al. U.S. Patent Application Publication 20110188209 as applied above and in view of Yamazaki et al. U.S. Patent Application Publication 20130187161.
	Referring to claims 23, 26, 27, 30, 33 and 34, the ‘613 reference in view of Uhland or Colgan (‘613/Uhland or ‘613/Colgan) discloses in Figs. 2 and 3 a 3D device as detailed above for claims 22 and 29, and further disclose a substrate (that of first level 112) comprising silicon (paragraph(s) [0023], [0034]), (claims 23 and 30) wherein said substrate comprises microchannels (110/307) designed for fluid cooling (paragraph(s) [0049]), and (claims 23, 26, 30 and 33) wherein said substrate comprises said first level (112), meeting the claim limitation “said substrate comprises said first level or said substrate underlies said first level”, but does not discloses that the silicon comprises single crystal silicon. 
Yamazaki, in disclosing a semiconductor substrate (300, Fig. 5A) comprising silicon and device 360, teaches that the silicon comprises single crystal silicon to improve the device speed (paragraph(s) [0340]).

Thus, such a modification would have resulted in a 3D device wherein said substrate (~112) would have comprised single crystal silicon.
Referring again to claims 26 and 33, for the 3D device detailed above for claims 22 and 29, in a manner similar to that detailed above for claims 24 and 31, the claimed dimensions ([said substrate comprises a horizontal area] larger than 3,000 mm sq.) will not support the patentability of subject matter encompassed by the prior art (before the effective filing date of the claimed invention, semiconductor wafer (112 (paragraph(s) [0034]) which comprises said substrate) area was known to be larger than 3,000 mm; see, for example, Maleville et al. U.S. Patent Application Publication 20060172508, paragraph(s) [0005]).  As for the limitation “said device has been shipped out of a fab”, the limitation “has been shipped out of a fab” has not been given patentable weight because it does not contribute a structural limitation to the device. 
	Referring again to claims 27 and 34, for the 3D device detailed above for claims 22 and 29, the limitations “said fourth level is a semicustom level” and “has gone through a customization process comprising a post-fabrication etch process and a deposition” have not been given patentable weight because they do not contribute any structural limitation to the device.

Allowable Subject Matter
6.	Claims 28, 35 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



02-17-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818